Exhibit 10(g)


5.6 Amended as of 1/24/94
5.8 Amended as of 2/19/97
5.9 and 5.10 Added as of 2/19/97
2 and 3 Amended as of 4/17/97
5.10 Deleted as of 12/11/97
5.4 Amended as of 7/18/2000
6 Amended as of 7/27/2006

 
1992 STOCK OPTION PLAN


1. Purpose and Scope of Plan


The purpose of the Plan is to aid 1st Source Corporation (herein called the
"Company") and its subsidiaries in securing and retaining key employees of
outstanding ability and to motivate such employees to exert their best efforts
on behalf of the Company and its subsidiaries. In addition, the Company expects
that it will benefit from the added interest which the respective optionees will
have in the welfare of the Company as a result of their ownership or increased
ownership of the Company's Common Stock. The options which may be granted under
the Plan are incentive stock options and nonstatutory stock options. For
purposes of the plan, an "incentive stock option" is an option which meets the
requirements of Section 422 of the Internal Revenue Code, and a nonstatutory
stock option" is an option which is not an "incentive stock option."


2. Stock Subject to the Plan


The total number of shares of Common Stock of the Company that may be optioned
under the Plan is 500,000, as adjusted after the effective date pursuant to
Section 6. The total number of shares that may be granted under the Plan to any
employee during any calendar year shall not exceed 100,000 shares, as adjusted.
Shares may consist, in whole or in part, of unissued shares or treasury shares.
If any shares that have been optioned cease to be subject to option, they may
again be optioned under the Plan. During the period that any options granted
under the Plan are outstanding, the Company shall reserve and keep available
such number of shares of Common Stock as will be sufficient to satisfy all
outstanding unexercised options.


3. Administration


The Plan shall be administered by the Executive Compensation Committee of the
Board of Directors, herein called the “Committee,” each of whom shall be a
“non-employee director” as provided under Rule 16b-3 of the Securities Exchange
Act of 1934, as amended, and an “outside director” as provided under Section
162(m) of the Internal Revenue Code of 1986, as amended. The Committee shall
have the authority, consistent with the Plan:



 
(i)
To select the eligible employees to whom options shall be granted under the
Plan;




 
(ii)
To determine the terms and conditions of each option including but not limited
to the date of grant, the dates(s) of exercise, the number of shares of Common
Stock subject to the option, and the restrictions, if any, to be imposed upon
the transfer of shares purchased pursuant to the option;




 
(iii)
To prescribe the form of all stock option agreements and any other agreement or
document which the Committee determines is appropriate in connection with the
Plan;




 
(iv)
To prescribe rules and regulations for the administration of the Plan;




 
(v)
To construe and interpret any provision of the Plan and any option agreement or
other agreement executed in connection with the Plan; and




 
(vi)
To determine whether the option is an incentive stock option or a nonstatutory
stock option.


 
-1-

--------------------------------------------------------------------------------





4. Eligibility


Key employees, including officers or directors of the Company and its
subsidiaries who are from time to time responsible for the management, growth
and protection of the business of the Company and its subsidiaries, are eligible
to be granted options under the Plan. The optionees under the Plan shall be
selected from time to time by the Committee, in its sole discretion, from among
those eligible, and the Committee shall determine in its sole discretion, the
number of shares to be covered by the option or options granted to each
optionee. A member of the Committee shall not be eligible to participate in the
Plan.


5. Terms and Conditions of Options


All options granted under this Plan shall be subject to the foregoing, and to
the following terms and conditions and to such other terms and conditions not
inconsistent therewith, as the Committee shall determine.



 
5.1
The price to be paid for shares of Common Stock upon the exercise of each option
shall be determined by the Committee at the time such option is granted, but
such price in no event shall be less than the fair market value of the Common
Stock on the date on which such option is granted. For purposes of the Plan,
"fair market value" shall mean the closing price of a share of Common Stock, as
reported by NASDAQ, or by any other exchange upon which the shares may be
traded, on the day on which the value is to be determined or if that day is not
a stock trading day, then on the last preceding stock trading day.
Notwithstanding the foregoing, in the case of an incentive stock option granted
to any person who, at the time of grant of such option, owns stock of the
Company possessing more than 10% of the total combined voting power of all
classes of stock of the Company, the option price must be at least 110% of the
fair market value of the stock subject to the option and such option by its
terms must not be exercisable after the expiration of five years from the date
such option is granted.




 
5.2
Each option shall be exercisable during and over such period ending not later
than ten years from the date it was granted, as may be determined by the
Committee and stated in the option, except as otherwise required in Paragraph
5.1 above. No incentive stock option shall be granted after March 4, 2002.




 
5.3
No option shall be exercisable for six months following the date of grant.




 
5.4
Payment for shares purchased pursuant to exercise of an option shall be made
either in cash or by check, or by delivery in exchange for such option shares
Company shares with a fair market value on the date of exercise equal to the
option price, or a combination of both. If Company shares are used, an optionee
may tender only shares without legend that such optionee has owned for six
months or longer prior to the exercise date of the option; provided, however,
that as to options issued before this amendment this provision shall bind only
option holders who consent to it. Fair market value for the purpose of this
Paragraph 5.4 shall have the same meaning as provided in Paragraph 5.1. No
optionee shall have any rights to dividends or other rights of a stockholder
with respect to shares subject to an option until such optionee has given
written notice of exercise of such option and paid in full for such shares. The
maximum number of shares that may be withheld by the Company from option shares
at the time of an option exercise shall not exceed the number of shares
necessary to meet the optionee’s required tax withholding based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the optionee’s supplemental taxable income
generated by the exercise.




 
5.5
If an optionee's employment by the Company or a subsidiary terminates by reason
of the optionee's retirement, death or permanent and total disability, all of
the optionee's outstanding options must thereafter be exercised during the
period of twelve months after the date of the optionee's retirement, death or
disability, or the stated period of the option, whichever period is shorter.
Notwithstanding the foregoing, in the case of an incentive stock option, if an
optionee's employment by the Company or a subsidiary terminates solely by reason
of the optionee's retirement, all such outstanding options must thereafter be
exercised during the period of three months after the date of the optionee's
retirement, or the stated period of the option, whichever period is shorter.




 
5.6
If an optionee's employment by the Company or a subsidiary is terminated by
reason other than retirement, death or permanent and total disability, all of
the optionee's unexercised outstanding options, unless otherwise provided in an
employment agreement, shall become null and void.




 
5.7
The Committee may require each person purchasing shares pursuant to the option
to represent to and agree with the Company in writing that he/she is acquiring
the shares without a view to distribution thereof. The certificates for such may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfers.


 
-2-

--------------------------------------------------------------------------------



 

 
5.8
Except as provided in Paragraph 5.9, no option granted pursuant to this Plan
shall be transferable otherwise than by will or by the laws of descent and
distribution, or pursuant to a qualified domestic relations order. The Company
shall not be liable to any person for honoring the exercise of the option of a
deceased optionee by the person or persons it shall have determined in good
faith to have acquired the option. During the lifetime of an optionee, the
option shall be exercisable only by the optionee.






 
5.9
Subject to such rules as the Committee may adopt to preserve the purposes of the
Plan, an optionee may transfer a nonstatutory stock option without consideration
to the following ("Permitted Transferees"):




 
(i)
a member of the optionee's immediate family, including only his or her spouse,
lineal descendants, and adopted children, the spouse's lineal descendants and
adopted children, and the legal representatives of any of those persons who are
minors;




 
(ii)
an irrevocable trust solely for the benefit of the optionee and his or her
immediate family;




 
(iii)
a partnership, limited liability company, or corporate entity whose sole owners
of its capital interests are the optionee and his or her immediate family; or




 
(iv)
a revocable trust with respect to which the optionee, as settlor of the trust,
retains the right of revocation or amendment until his or her death.



Such a transfer shall be effective only if the optionee notifies the Committee
in advance and in writing of the terms of the transfer and if the Committee
determines that the transfer complies with the Plan and any applicable option
agreement. Upon transfer, the option shall remain subject to the terms of the
Plan and any applicable option agreement, except the Permitted Transferee may
not transfer the option otherwise than by will or by the laws of descent and
distribution.


6.  Changes in Capital


The aggregate number of shares available for options under this Plan, the shares
subject to any option, and the option price provided for in the option
agreements then outstanding, shall be proportionately adjusted to reflect any
change in the number or kind of shares of stock resulting from: (1) a
subdivision or consolidation of shares or any other capital adjustment, (2) the
payment of a dividend, (3) an increase or decrease in the number of shares of
issued stock effected without receipt of consideration by the Company (other
than contributions of stock by the Company to any employee benefit plan), or (4)
any transaction or occurrence which, in the judgment of the Committee, has a
similar effect on the stock. Such an adjustment shall be made in any manner
deemed by the Committee to equitably prevent the substantial dissolution or
enlargement of the rights granted to, or available for, optionees under the
Plan. In the event of a dissolution or liquidation of the Company or a merger,
consolidation, sale of all or substantially all of its assets, or other
corporate reorganization in which the Company is not the surviving corporation
(other than a mere redomestication or similar transaction in which the
operations and control are not materially affected), notwithstanding the terms
and conditions otherwise set forth in the Plan, all options previously granted
and still outstanding shall become exercisable.


7. Use of Proceeds


Proceeds from the sale of stock pursuant to options granted under this Plan
shall constitute general funds of the Company.


8. Amendments


The Board of Directors may amend, alter, suspend or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would impair the
rights of any optionee under any option theretofore granted, without the
optionee's consent, or which, without the approval of the shareholders, would:



 
(i)
Except as is provided in Paragraph 6 of the Plan, increase the total number of
shares reserved for the purposes of the Plan.




 
(ii)
Change the employees (or class of employees) eligible to receive options under
the Plan.




 
(iii)
Change the class of shares for which options may be granted.


 
-3-

--------------------------------------------------------------------------------






 
(iv)
Change the provisions of Paragraph 5.1 concerning the exercise price.




 
(v)
Change the provisions of Paragraph 5.2 concerning the maximum term of the
options.



9. Effective Date of the Plan


The effective date of the Plan shall be the date that the Plan is approved by a
majority vote of the holders of the total outstanding Common Stock of the
Company.


10. Miscellaneous


The term "Board of Directors" as used herein shall mean the Board of Directors
of the Company and not a committee thereof
 
 
-4-

--------------------------------------------------------------------------------

